DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gaps between folded tabs must be shown or the feature(s) canceled from the claim(s).  After further consideration, it is determined that the drawings filed in the instant invention do not disclose gaps between adjacent tabs.  During the most recent interview, applicant suggested that previous drawings of the provisional applications better show the invention. Turning to the provisional applications, 61/810036, figure 2 is a clearer representation of applicant’s invention. As seen in Fig. 2 of ‘036, there are no gaps, rather the tabs are shown as extending over top of adjacent tabs at 246 and 240 as described in the specification of the provisional application.  With this in mind, the interpretation that fig. 2 of the instant application represents gaps between tabs is inaccurate, the short portions represent where two adjacent tabs overlap.
In light of the provisional applications in combination with the instant invention, applicant’s assertion that gaps are present between tabs is not supported.  Examiner suggests substituting Figure 2 of the instant invention with Figure 2 from 16/810,036, which are incorporated by reference in [0001] of the instant application, along with the corresponding written description for Figure 2 from 16/810,036.  
In regard to the securing material extending across gaps, the securing material can clearly be seen as tape at 52 in Figure 5 of provisional application 61/790,931.  Here it can be seen that the tabs extend across and abut adjacent transverse panel bend lines as described in [0013] of the instant application.  Figure 5 of 61/790,931 shows darkness between the tabs that appears to be spacing due to the flexibility of the tabs and not intentional gaps that are present by the tabs extending only part of the way toward the adjacent transverse panel, especially in light of [013] of the instant application, where the tabs of the panels are described as extending to the adjacent panel bend line to accurately reflect the invention.
With this in mind, applicant is mis-construing the originally filed drawings in the instant invention by suggesting that they show gaps between tabs.  Examiner suggests substituting Figure 5 of the instant invention with Figure 5 from 61/790,931, which are incorporated by reference in [0001] of the instant application, along with the corresponding written description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 28 are objected to because of the following informalities: 
Regarding claim 1, a different term than “exterior” could be used in the limitation “securing material applied about an exterior perimeter of an enclosure” since the panels are more exterior than the securing material, so is the securing material really on the “exterior perimeter”?
Claim 28 depends from withdrawn claim 20.  The status identifier for claim 28 does not say “withdrawn”.  Claims 20 and 28 are directed to a non-elected invention that is independent or distinct from the originally filed invention and are withdrawn from consideration.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 11, 12, 13, 17-19, 23, 24, 26, and 27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, there is no support for permanent fixation of folded tabs to partitioning panels.  What makes them permanently fixed to one another?  It seems that any securing material disclosed can be torn away and is not necessarily a permanent securing means.

Regarding claim 24, applicant does not have support for a securing material “consisting of adhesive” that also “bridges gaps”.  First, there is no relationship between any gaps/spacing and securing material in the written description (there are not even any gaps disclosed, see drawing objection above).  Considering Figure 5 of the drawings from provisional application 61/790931, it appears as if something like tape extends across the outside of the tabs.  For examination, it is interpreted that applicant does NOT consider “adhesive” to be synonymous with “tape” since the two types of securing material are claimed in separate claims and if they were considered to be synonymous, the claims would be duplicates.  As discussed above, gaps between tabs are not present, nor is adhesive (other than tape) that is able to extend across gaps disclosed.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 1842380).
Claim 1, Andrews teaches a divider box assembly for a plurality of individual components, said divider box assembly comprising: 
a series of substantially parallel transverse panels, 35 each of said transverse panels having a top edge, a bottom edge, and a pair of side edges, each of said transverse panels having a series of slots extending upwardly from said bottom edge of the transverse panel, wherein at least two of the substantially parallel transverse panels are exterior to the remaining substantially parallel transverse panels, fig. 5; 
a series of substantially parallel longitudinal panels, 36, each of said longitudinal panels having a top edge, a bottom edge, and a pair of side edges, each of said longitudinal panels having a series of slots extending downwardly from said top edge of the longitudinal panel, wherein at least two of the substantially parallel longitudinal panels are exterior to the remaining substantially longitudinal transverse panels; and 
wherein said transverse panels and said longitudinal panels are perpendicularly disposed, fig. 5, with said transverse panel slots being placed within said longitudinal panel slots to create a crate of individual compartments for said plurality of individual components, page 2:43-50; 
wherein each of said transverse and longitudinal panels comprise a folded tab 18 and 21 at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel or longitudinal panel, respectively, immediately adjoining said folded tab; 
wherein said folded tabs of said transverse panels in said series of substantially parallel transverse panels extend towards a fold line created by the folded tab of an adjacent one of said transverse panels, fig. 1; 
wherein the folded tabs of said transverse panels form at least a portion of the outer enclosure; wherein the folded tabs of said transverse panels extend less than a distance between adjacent ones of said transverse panels to define gaps between said adjacent ones of said transverse panels, fig. 1; 
securing material (combination of panels 15 and staples (“stitches”) 25) applied about an exterior perimeter of an enclosure for said divider box assembly such that said securing material bridges each of said gaps, fig. 1,
wherein said enclosure is defined, at least in part, by said folded tabs of each of said transverse panels and the folded tabs of each of said longitudinal panels, fig. 1; and 
one or more exterior panels 10 attached to exterior surfaces of the folded tabs of each of said transverse panels and exterior surfaces of the folded tabs of each of said longitudinal panels by way of the securing material (staples 25) to cover side surfaces of said divider box assembly and said gaps such that exterior surfaces of the folded tabs extend along interior surfaces of the one or more exterior panels, fig. 1, thereby forming an exterior enclosure for said divider box assembly where said securing material is interposed between said folded tabs and said one or more exterior panels, fig 1.

Regarding claim 8, Andrews further discloses a bottom 12, fig. 3, fitted below each of said transverse panels and each of said longitudinal panels to cover a lower surface of said divider box assembly.

Regarding claim 11, Andrews further discloses that one or more exterior panels comprises four exterior panels, fig. 3 shows panel 10 on the exterior of the securing material (staples plus liner 15) has four sides.

Regarding claim 26, as seen in fig. 3 of Andrews, the slots are away from the bend lines of the transverse panels. (While fig. 3 has a different embodiment of panels, the partitions 35 and 36 used for the rejection of claim 1, which both have slots, are only partially shown where the slots intersect.  With this in mind, it is understood that the bend lines of 35 and 36 are not shown by Andrews because they are essentially the same as the bend lines in the other embodiments of intersecting panels, otherwise if panels 35 and 36 had different bend lines, a fuller depiction would be made).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Excerpt from Applicant’s Remarks filed 1 October 2021

    PNG
    media_image1.png
    718
    1174
    media_image1.png
    Greyscale


With this in mind, it is understood that multiple pieces of securing material can be used to connect the pieces of the divider box assembly.   

Claim(s) 1, 8, 9, 11, 12, 13, 17, 19, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Estic in view of Andrews.
Regarding claims 1, 11, 12, Estic discloses a cuboid shaped divider box assembly, fig. 1, for a plurality of individual components, said divider box assembly comprising: 
Refer to fig. 1 and 2 of Estic, a series of substantially parallel transverse panels at 1, each of said transverse panels having a top edge, a bottom edge, and a pair of side edges, each of said transverse panels having a series of slots extending upwardly from said bottom edge of the transverse panel, wherein at least two of the substantially parallel transverse panels are exterior to the remaining substantially parallel transverse panels; 
Each of the transverse panels and longitudinal panels comprise a folded tab at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel immediately adjoining said folded tab;
a series of substantially parallel longitudinal panels, at 2, each of said longitudinal panels having a top edge, a bottom edge, and a pair of side edges, each of said longitudinal panels having a series of slots extending downwardly from said top edge of the longitudinal panel, fig. 1 and 2, and 
wherein said transverse panels and said longitudinal panels are perpendicularly disposed with said transverse panel slots being placed within said longitudinal panel slots to create a crate of individual compartments for said plurality of individual components, fig. 1-3; 
wherein each of said transverse panels comprise a folded tab at each of the pair of side edges thereof, Fig 1 and 3, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel immediately adjoining said folded tab; 
wherein each of said longitudinal panels comprise a folded tab at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said longitudinal panel immediately adjoining said folded tab, Fig. 1 and 3; 
wherein said folded tabs of said transverse panels in said series of substantially parallel transverse panels extend towards a fold line created by the folded tab of an adjacent one of said transverse panels, Fig. 1 and 3; 
a securing material (belt, 7, disclosed as cardboard, thin metal sheet, plastic, or any other suitable material, translation lines: 68-70) applied about a perimeter (via gluing or stapling, translation lines: 68-70, gluing meets the limitation of “adhesive”) of an enclosure defined by said folded tabs of each of said transverse panels and the folded tabs of each of said longitudinal panels for said divider box assembly such that said securing material bridges each of said gaps, thereby defining an enclosure at least in part by the folded tabs, fig. 3.

    PNG
    media_image2.png
    434
    795
    media_image2.png
    Greyscale

As seen in Fig. 1 and 3 of Estic, the folded tabs of said transverse panels extend less than a distance between adjacent ones of said transverse panels such that gaps are formed.
Estic does not teach exterior panels attached to the exterior surfaces of the folded tabs by way of the securing material.  
Andrews is analogous art in regard to crates with partitioned dividers and folded tabs (18) at the end of each partition divider, fig. 3.  Andrews further teaches a band at 15 (liner) attached to the exterior of each folded tab and another outer side member 10 having four exterior panels.  The liner 15 plus the side walls (exterior panels) 10 of Andrews provide additional wall thickness.  The liner (analogous to the band of Estic), the exterior panels and the folded tabs of the partitions are all connected permanently with securing material, staples 25, page 2: 18-22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Estic to have an outer side wall with four exterior panels around the band and to connect the folded tabs, liner/band and exterior panels permanently with staples as per the teaching of Andrews in order to provide more rigidity to the walls of the box.
Staples of Estic as modified above are considered to permanently fix the folded tabs to each of the folded tabs of adjacent panels and to the exterior panels since fastening with staples is not readily reversible.

Regarding claims 8, 9, and 17, Estic further teaches a telescopic cover (lid) , translation, page 2: 45-46, and flaps that form a bottom fitted below each of said transverse panels and each of said longitudinal panels in the form of flaps forming a bottom to cover a lower surface of said divider box assembly, Estic translation, page 2: 42-43.

Regarding claims 13, 23 and 24, the references applied above do not specifically use the term “tape” when describing the securing material.  However, the band made of foil or paper, page 1: 31-35, secured via gluing, translation page 2: 69, is essentially “tape”.  
Estic as modified above does not teach that the exterior panels are attached via tape.  However, Estic teaches that gluing, stapling or any suitable means can connect the folded tabs and inner face of the band 7, translation: 68-70.  Furthermore applicant cites no specific advantage to using tape.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the means of securing the exterior panels (staples) of Estic as modified above with tape since tape is a well-known substitution for glue or staples and yields the same expected result of attaching box parts together.  Likewise for claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituting the securing means of Estic as modified above to be only adhesive since applicant cites no advantage of adhesive and adhesive or the means disclosed by Estic as modified above yields the expected result of securing box materials together.

Regarding claim 19, Estic further discloses that each of said partitioning panels in said first subset extend perpendicular to each of said partitioning panels in said second subset of said partitioning panels; each of said first and second folded tabs on a given one of said partitioning panels extend in opposing directions, fig. 1.  

Regarding claim 26 and 27, each of the partitioning panels of Estic, fig. 2 and 3, comprise a first and second bend line defining, at least in part, said folded tabs; and the bend lines of at least some of the partitioning panels are spaced apart from said slots of the associated partitioning panel (in the top down of fig. 1, it can be seen that there are no slots at the bend lines, only where the panels intersect, represented by small gaps at the intersections).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Estic and Andrews applied to claim 12 above, and further in view of Ewing (US 5758818).
Regarding claim 18, the references applied above teach all of claim 12, as applied above.  The references applied above do not teach a bottom sized to accommodate two box assemblies.  Ewing teaches a plurality of containers 120 attached side by side and housed in a bottom tray 140, Fig. 14.  The purpose of the side by side packaged containers of Ewing is to make the chain of distribution when shipping to a wholesaler more efficient, col. 1: 15-25 of Ewing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estic to provide two containers, side by side, housed in a bottom tray sized to accommodate two box assemblies in order to make the chain of distribution more efficient as per the teaching of Ewing.

Response to Arguments
Applicant's arguments filed 7 April 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the application provides support for gaps in the longitudinal and transverse panels, examiner disagrees. 
During the most recent interview, applicant suggested that previous drawings of the provisional applications better show the invention. Turning to the provisional applications, 61/810036, figure 2 is a clearer representation of applicant’s invention. As seen in Fig. 2 of ‘036, there are no gaps, rather the tabs are shown as extending over top of adjacent tabs at 246 and 240 as described in the specification of the provisional application.  With this in mind, the interpretation that fig. 2 of the instant application represents gaps between tabs is inaccurate, the short portions represent where two adjacent tabs overlap.
In light of the provisional applications in combination with the instant invention, applicant’s assertion that gaps are present between tabs is not supported.  Examiner suggests substituting Figure 2 of the instant invention with Figure 2 from 16/810,036, which are incorporated by reference in [0001] of the instant application, along with the corresponding written description for Figure 2 from 16/810,036.  
In regard to the securing material extending across gaps, the securing material can clearly be seen as tape at 52 in Figure 5 of provisional application 61/790,931.  Here it can be seen that the tabs extend across and abut adjacent transverse panel bend lines as described in [0013] of the instant application.  Figure 5 of 61/790,931 shows darkness between the tabs that appears to be spacing due to the flexibility of the tabs and not intentional gaps that are present by the tabs extending only part of the way toward the adjacent transverse panel, especially in light of [013] of the instant application, where the tabs of the panels are described as extending to the adjacent panel bend line to accurately reflect the invention.

Applicant’s arguments with respect to the rejection of the claims over  35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/
Primary Examiner, Art Unit 3735                                                                                                                                                                                                        

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735